234 F.3d 1316 (D.C. Cir. 2000)
Road Sprinkler Fitters Local Union 669, Appellantv.Alexis M. Herman, Secretary of Labor, et al., Appellees
No. 00-5023
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued October 13, 2000Decided December 22, 2000

Appeal from the United States District Court  for the District of Columbia (No. 99cv02688)
William W. Osborne, Jr. argued the cause and filed the  briefs for appellant.  Francis R. Sheed entered an appearance.
Maurice Baskin argued the cause and filed the brief for  appellee Grinnell Fire Protection Systems Corporation.
Edward D. Sieger, Attorney, U.S. Department of Labor,  argued the cause for the federal appellees.  Wilma A. Lewis,  U.S. Attorney, R. Craig Lawrence, Stacy M. Ludwig and  Heather Jean Kelly, Assistant U.S. Attorneys, were on the  brief.
Before:  Williams, Randolph and Tatel, Circuit Judges.
Opinion for the Court filed by Circuit Judge Tatel.
Tatel, Circuit Judge:


1
A striking union challenges the  Department of Labor's certification of an apprenticeship program to train replacement workers, arguing that the Department's action conflicts with the National Labor Relations Act,  that the agency improperly acted in an NLRA-preempted  area, and that the decision rests on an unreasonable reading  of Department regulations.  Finding neither conflict with nor  encroachment upon the NLRA, and deferring to the Department's interpretation of its own regulations, we affirm the  district court's award of summary judgment for the government.


2
* The largest union of installers of fire protection sprinkler  systems, appellant Road Sprinkler jointly operated a collectively bargained apprenticeship training program with an  employer organization.  Because the program had been certified by the Department of Labor's Bureau of Apprenticeship  and Training ("BAT"), participating employers could pay  apprentices sub-minimum wages.  See 29 C.F.R. S 5.5(a)(4).


3
In September 1993, one of the employer organization members, appellee Grinnell Fire Protection Systems, began negotiating with Road Sprinkler for a new collective bargaining  agreement, seeking, among other things, a new apprenticeship program.  Seven months later, after declaring a bargaining impasse, Grinnell unilaterally imposed the terms and  conditions of its "final offer," which did not include participation in the joint program.


4
Claiming that impasse had not been reached and that  Grinnell's imposition of its last offer amounted to an unfair labor practice, Road Sprinkler filed a complaint with the  NLRB and called a national strike.  Grinnell responded by  hiring striker replacements.  The company also asked the  BAT to either certify a new apprenticeship program to train  replacement workers or allow their enrollment in programs  run by other employers.


5
Instead of acting on Grinnell's request, the BAT advised  the parties that it would make no decision until after the  NLRB resolved Road Sprinkler's ULP charges.  In support,  the BAT pointed to the "union consent" provision of its own  regulations:


6
Under a program proposed for registration by an employer or employers' association, where the standards, collective bargaining agreement or other instrument, provides for participation by a union in any manner in the operation of the substantive matters of the apprenticeship program, and such participation is exercised, written acknowledgment of union agreement or "no objection" to the registration is required.


7
29 C.F.R. § 29.3(h).  According to the BAT, the Board's  resolution of the pending ULP proceedings would determine  whether Road Sprinkler had a continuing role in the joint  apprenticeship program sufficient to trigger section 29.3(h)'s  requirement for union consent.  This court ruled the BAT  delay improper, finding that regardless of what the NLRB  might decide, the still-striking union was not participating in  the apprenticeship program for purposes of section 29.3(h). Associated Builders and Contractors, Inc. v. Herman, 166 F.3d 1248, 1256 (D.C. Cir. 1999).  Finding also that the BAT  lacked authority to block replacement workers from participating in programs run by other employers, we remanded for  immediate consideration of Grinnell's certification request. Id. at 1254-55.


8
Shortly thereafter, the NLRB completed its consideration  of Road Sprinkler's ULP charges.  Ruling for the union, the  Board directed the company to "restore to unit employees the  terms and conditions of employment that were applicable  prior" to the unfair labor practice.  See Grinnell Fire Protect. Sys. Co., 328 N.L.R.B. No. 76, 1999 WL 357628, at *5 (May  28, 1999).  At this writing, Grinnell's petition for review  remains pending in the Fourth Circuit.  Grinnell Fire Protect. Sys., Inc. v. NLRB, No. 99-1754(L) (4th Cir. argued  June 8, 2000).


9
In the meantime, the BAT, proceeding on remand from our  earlier decision, changed its position.  Despite its previous  suggestion that an NLRB order reinstating the joint apprenticeship program would trigger section 29.3(h)'s union consent  requirement, the BAT granted Grinnell's certification request  over Road Sprinkler's objection.  In doing so, the BAT relied  on a different part of section 29.3--subsection (i).  That  subsection provides for unilateral employer apprenticeship  programs "[w]here the employees to be trained have no  collective bargaining agent."  To support its conclusion that  Road Sprinkler did not represent Grinnell's striker replacements for the purposes of subsection (i), the BAT cited a new  NLRB decision, Detroit Newspaper, extending the rule that  employers need not bargain with striking unions over terms  and conditions of employment for replacement workers to  unfair labor practice strikes.  Detroit Newspaper Agency, 327  N.L.R.B. No. 164, 1999 WL 145905, at *1 (Mar. 15, 1999).


10
Filing suit in the U.S. District Court here, Road Sprinkler  claimed (1) that the BAT decision conflicts with the NLRB's  definition of "collective bargaining agent" as well as its remedy for Grinnell's unfair labor practice;  (2) that in determining  Road Sprinkler's representation status, the BAT improperly  acted in an NLRA-preempted area;  and (3) that the agency  unreasonably interpreted its own regulations in violation of  the Administrative Procedure Act, 5 U.S.C. § 706.  In response, the Department argued that the BAT's decision has  no impact on the labor laws, that in any event, the decision is  consistent with Detroit Newspaper, and that the BAT's interpretation of section 29.3 was reasonable and therefore worthy  of deference.  Agreeing, the district court entered summary  judgment for the Department.  Road Sprinkler appeals.  Our  review is de novo.  See Everett v. United States, 158 F.3d 1364, 1367 (D.C. Cir. 1998).

II

11
Before addressing Road Sprinkler's arguments, we must  consider Grinnell's claim, not embraced by the Department,  that we lack jurisdiction.  According to Grinnell, the APA "is  not to be interpreted as an implied grant of subject-matter  jurisdiction" to the federal courts.  See Califano v. Sanders,  430 U.S. 99, 105 (1977).  Grinnell overlooks 28 U.S.C. § 1331,  which gives federal courts what the APA does not:  "jurisdiction of all civil actions arising under the ... laws ... of the  United States," including those brought under the APA.  See  Saavedra-Bruno v. Albright, 197 F.3d 1153, 1162 (D.C. Cir.  1999).  The company also claims, again without Department  support, that Road Sprinkler lacks standing;  because Road  Sprinkler is not the collective bargaining agent of the replacement workers, Grinnell argues, the union has not been injured by the BAT's failure to seek its consent.  This cannot  be.  Whether Road Sprinkler has a right under BAT regulations to veto Grinnell's new apprenticeship program is precisely the question before us.  Recasting such questions as  jurisdictional would deny standing to all litigants with unmeritorious claims.  See Warth v. Seldin, 422 U.S. 490, 498 (1975)  (standing requires only that litigants allege a legally cognizable injury).


12
Having satisfied ourselves that we have jurisdiction, we  turn to Road Sprinkler's first claim--that the BAT's determination that the union does not represent the striker replacement workers violates the NLRB's established rule that a  bargaining unit is composed of all employees, including "nonstrikers, strikers, returning strikers and striker replacements  employed at the time of the refusal to bargain." Nat'l Upholstering Co., 311 N.L.R.B. 1204, 1210 (1993). Because the  NLRB has exclusive jurisdiction to make representation decisions within the meaning of the NLRA, see Pittsburgh Plate  Glass Co. v. NLRB, 313 U.S. 146, 155 (1941) ("[A]fter [an  NLRB representation order] the employer may not be compelled by any other agency of the government to perform any  acts inconsistent with that order."), the union also argues that  the BAT's departure from the National Upholstering definition encroaches on an NLRA-preempted area.  We disagree.


13
The BAT has done nothing more than resolve Road Sprinkler's representation status under agency regulations, not  under the NLRA.  Simply determining the circumstances in  which Grinnell may legally pay sub-minimum wages to apprentices, the BAT's action in no way interferes with the  NLRB's area of concern:  union authority to bargain about  the provisions (including those relating to apprenticeship  training programs) of collective bargaining agreements.  See  Washington Serv. Contractors Coalition v. Dist. of Columbia,  54 F.3d 811, 816-17 (D.C. Cir. 1995) (holding that labor law  preemption does not apply to laws that regulate employment  without "disturb[ing] the labor dispute resolution system  established by the NLRA.").  Because the BAT and NLRB  concern themselves with different questions, the phrase "collective bargaining agent" need not mean the same to each. Given the BAT's broad discretion to interpret its own regulations, see Buffalo Crushed Stone, Inc. v. Surface Transp. Bd.,  194 F.3d 125, 128 (D.C. Cir. 1999), we defer to its decision  that Road Sprinkler is not the replacement workers' collective  bargaining agent for the purposes of section 29.3.


14
Even if the BAT had to follow NLRB precedent, moreover,  Road Sprinkler's argument would fail.  Although replacement  workers are technically members of the collective bargaining  unit and hence eligible to vote in representation elections, see  National Upholstering, 311 N.L.R.B. at 1210, the NLRB has  now made clear in Detroit Newspaper that employers need  not bargain with unions striking over unfair labor practices  about terms and conditions of employment for replacement  workers.  In light of Detroit Newspaper, we agree with the  BAT that it would be "anomalous ... [to] deny [the company]  registration to [its] program on the premise that [it] was  legally required to bargain with the union over apprenticeship  terms applicable to such workers."  Letter from Anthony  Swoope, Director, BAT, to William J. Osborne, Jr., Atty. for  Appellant 2 (Oct. 3, 1999).  Road Sprinkler's response--that  Detroit Newspaper changed only the subjects of bargaining  and not the definition of "collective bargaining agent"--is  technically correct.  But Road Sprinkler ignores the fundamental proposition underlying Detroit Newspaper:  that striking unions should have no authority to negotiate over terms  and conditions of employment for replacement workers.


15
Detroit Newspaper also answers Road Sprinkler's second  argument:  that the BAT's switch from reliance on subsection  (h) to subsection (i) was arbitrary and capricious.  It  switched, the BAT explains, because after Detroit Newspaper,  it no longer considered Road Sprinkler the replacement workers' collective bargaining agent within the meaning of subsection (i).  How could it be arbitrary and capricious for an  agency to change its position in response to new legal developments? Equally without merit is Road Sprinkler's related challenge  that the BAT's understanding of the relationship between  subsections (h) and (i) is unreasonable.  Reading subsection  (i) as creating a residual category that allows unilateral  employer programs only where subsection (h) does not apply,  Road Sprinkler claims that section 29.3 requires the BAT to  first determine the need for union consent under subsection  (h).  But the agency sees the relationship between subsections (h) and (i) quite differently:  when subsection (i) permits  a unilateral employer program, subsection (h) need not be  considered.  Faced with two reasonable interpretations of a  regulatory scheme, we defer to the agency's.  See Arrow Air,  Inc. v. Dole, 784 F.2d 1118, 1126 (D.C. Cir. 1986).


16
Finally, Road Sprinkler argues that the BAT's certification  of Grinnell's apprenticeship program conflicts with the NLRB  remedy for the company's unfair labor practice.  By requiring the employer to reinstate the terms and conditions of  employment as they existed before the violation, Road Sprinkler claims that the NLRB has obliged the company to enroll  striker replacements in the jointly-administered apprenticeship program.  Road Sprinkler confuses BAT certification  with Grinnell's use of its new unilateral program.  The BAT  has merely given the company a means of training striker  replacements.  Whether Grinnell's decision to train replacement workers in this new program would violate the remedial  order is a matter for the NLRB.


17
The order of the district court is affirmed.


18
So ordered.